RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YAEL BORTNICK
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-514-6632 (v)
202-307-0054 (f)
Yael.Bortnick@usdoj.gov

Of Counsel:
BILLY J. WILLIAMS
United States Attorney

Attorneys for the United States

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON



JONATHAN ELDON HUNSAKER and            )                Case No. 6:16-cv-00386-MC
CHERYL LYNN HUNSAKER,                  )
                                       )                Bankr. Case No. 12-64782-fra13
         Plaintiffs-Appellees,         )                Adv. Proc. No. 14-06218-fra
                                       )
         v.                            )                UNITED STATES OF AMERICA’S
                                       )                RESPONSE IN OPPOSITION OF
UNITED STATES,                         )                PLAINTIFFS’ MOTION FOR
                                       )                ATTORNEY FEES AND COSTS
         Defendant-Appellant.          )
_______________________________________)

       Plaintiffs-Appellees Johnathon and Cheryl Hunsaker filed a Motion for Attorney Fees

and Costs, requesting $149,529.50 in attorney fees and $505.00 in costs. (Dkt. # 36.) But the

Hunsakers’ motion, and accompanying memorandum (Dkt. # 37), fails to note that the

Bankruptcy Court previously denied their request for attorney fees, and the Hunsakers never

filed a notice of appeal. Even had they appealed, the Hunsakers do not allege that they exhausted


U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 1 of 12
their administrative remedies as to their attorney fees and costs. For each of these reasons, their

motion should be denied for lack of jurisdiction.

      A.      Factual Background

           Plaintiffs initiated this action in the United States Bankruptcy Court for the District of

Oregon on December 5, 2014, alleging that the Internal Revenue Service had violated the

automatic stay imposed by 11 U.S.C. § 362. (App. 3-6.)1

           Plaintiffs sought compensatory damages for emotional distress, punitive damages, and

costs and reasonable attorney’s fees. (App. 6.) The United States moved for summary judgment

on the basis that sovereign immunity had not been waived for an award of either punitive

damages or damages for emotional distress. (App. 14-40.) Additionally, the United States alleged

that even assuming sovereign immunity had been waived, Mr. and Mrs. Hunsaker could not meet

their burden to establish that they are entitled to an award for emotional-distress damages. (Id.)

The Bankruptcy Court held that the United States had not waived sovereign immunity for

punitive damages, but denied the United States summary judgment on the emotional-distress

damages claim. (See App. 144; 255 n.3.)

           The matter was tried on January 6, 2013. Following trial, the Bankruptcy Court awarded

Mrs. Hunsaker emotional-distress damages in the amount of $3,000 and Mr. Hunsaker

emotional-distress damages in the amount of $1,000. (App. 257, 259-60, 270-71.) The

Bankruptcy Court directed the Hunsakers to submit a form of judgment awarding Plaintiffs’

reasonable attorney’s fees and to submit a statement detailing Plaintiffs’ claim for reasonable



1
    “App.” References are to the appendix filed as ECF No. 13-1 through 13-13.



U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 2 of 12
attorney’s fees. (App. 258). The Court further stated that the Government would have 14 days to

object to the claim. Id.

        Plaintiffs submitted their petition for attorney’s fees on January 27, 2016, which

requested attorney fees pursuant to Fed. R. Civ. P. 54(d). However, before the United States had

an opportunity to object, the Bankruptcy Court entered judgment on February 1, 2016, stating,

“Plaintiffs are entitled to their reasonable attorney fees.” (App. 259-60.) The United States

moved for the Court alter or amend the Judgment to comply with the controlling law and deny

Plaintiffs’ request for attorney fees. (See App. 270.) The Bankruptcy Court subsequently denied

Plaintiffs’ petition for attorney fees, granted the United States’ motion, and amended the

judgment to eliminate the reference to attorney fees. (App. 270-71).

        The United States filed a Notice of Appeal, and elected to have the appeal heard by this

Court. (App. 261-69). The Hunsakers never filed a Notice of Appeal from the Bankruptcy

Court’s ruling on their request for attorney fees.

        On appeal, this Court initially ruled in favor of the United States and reversed the

judgment of the Bankruptcy Court. (Dkt. # 19.) While the Court noted that the “IRS presents

compelling arguments regarding the merits of the Hunsakers’ claims for emotional distress

damages,” it did not reach those issues because it held that sovereign immunity bars the

Hunsakers’ claims. (Id.) The Hunsakers appealed to the Ninth Circuit, which reversed the

District Court’s judgment and held that sovereign immunity had been waived for an award of

emotional distress damages. (Dkt. # 23.) In so doing, the Ninth Circuit recognized that it

disagreed with the prior holding of the First Circuit in United States v. Rivera Torres (In re

Rivera Torres), 432 F.3d 20 (1st Cir. 2005), which was the only circuit court to have previously



U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 3 of 12
ruled on the issue. (Dkt. # 23-1.) On remand, this Court affirmed the Bankruptcy Court’s

judgment. (Dkt. # 29.)

        The Hunsakers now move for attorney fees and costs. (Dkt. # 36.) For the reasons that

follow, their motion should be denied.

   B.      Argument

        1. The Court does not have jurisdiction to review the Bankruptcy Court’s order denying

           attorney fees.

        Although they attempt to simply ignore it, the fact that the Bankruptcy Court entered an

Order denying their previous petition for attorney fees is fatal to the Hunsakers’ present motion.

Pursuant to Fed. R. Bankr. P. 8022, a notice of appeal must be filed with the bankruptcy clerk

within 14 days after entry of the judgment, order, or decree being appealed. The Hunsakers did

not file a notice of appeal from the Bankruptcy Court’s order denying their previous petition for

attorney fees. The failure to file a notice of appeal “deprives the appellate court of jurisdiction to

review the bankruptcy court’s order.” In re Mouradick, 13 F.3d 326, 327 (9th Cir. 1994). See

also Cruz v. Int’l Collection Corp., 673 F.3d 991, 1001 (9th Cir. 2012) (interpreting the

analogous Fed. R. App. P. 4 and holding that “[a] timely notice of appeal from the judgment or

order complained of is mandatory and jurisdictional.”) (internal quotations omitted). The

Hunsakers’ failure to file a timely notice of appeal deprives this Court of jurisdiction to hear their

challenge to the Bankruptcy Court’s order denying them attorney’s fees.

        2. The Statutory Prerequisites for Award of Fees and Costs Have Not Been Met.

        Section 7430 of the Internal Revenue Code, 26 U.S.C., is the exclusive vehicle for

seeking an award of litigation costs, including attorneys’ fees, for actions under section 362(k) of

the Bankruptcy Code, 11 U.S.C. See 26 U.S.C. § 7433 (“[A]dministrative and litigation costs in

U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 4 of 12
connection with [an action under section 362(k)] may only be awarded under section 7430”);

Jove Eng’g, Inc. v. I.R.S., 92 F.3d 1539, 1560 (11th Cir. 1996) (holding that while the

bankruptcy code waives sovereign immunity for attorney fees, such awards must be consistent

with § 7430). It is fundamental that the United States cannot be sued except in strict accordance

with the terms of a specific waiver of sovereign immunity granted by Congress. See United

States v. Nordic Village, Inc., 503 U.S. 30, 33 (1992); United States v. Dalm, 494 U.S. 596, 608

(1990). Waivers of sovereign immunity, moreover, must be strictly construed in favor of the

Government. See Nordic Village, Inc., 503 U.S. at 34. Under 26 U.S.C. § 7430, Congress has

waived the Government’s sovereign immunity to suits for attorney’s fees and costs in tax cases,

provided, however, that certain conditions are met. The Hunsakers have not met these statutory

prerequisites.

       Pursuant to 26 U.S.C. § 7430(a), a prevailing party in any administrative or court

proceeding brought by or against the United States may be awarded reasonable administrative

and litigation costs. These costs include fees paid for the services of attorneys, capped at $125

per hour (subject to cost-of-living adjustments), unless there are special factors justifying a

higher rate. See 26 U.S.C. § 7430(c)(1)(B). The court has discretion to award fees and costs

under 26 U.S.C. § 7430. See Nicholson v. Commissioner, 60 F.3d 1020, 1026 (3d Cir. 1995).

Section 7430 defines “prevailing party” as substantially prevailing with respect to the amount in

controversy, or substantially prevailing with respect to the most significant issue or set of issues.

26 U.S.C. § 7430(c)(4)(A).

       In the instant case, the Bankruptcy Court found, and this Court affirmed, that the

Hunsakers sustained significant emotional damages as a result of the Internal Revenue Service’s

stay violations and entered judgment in their favor. But the judgment does not automatically

U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 5 of 12
render them eligible for an award of fees and costs. In order to recover an award of either

administrative or litigation costs under 26 U.S.C. § 7430, the Hunsakers must, at a minimum,

meet two procedural prerequisites: (1) the debtor must file an administrative claim for damages

with the IRS, 26 U.S.C. § 7430(b)(1), and (2) the debtor must be the “prevailing party,” as

defined in 26 U.S.C. § 7430(c)(4), see 26 U.S.C. § 7430(a).

       The plain language of 26 U.S.C. § 7430(b)(1) requires that to be entitled to litigation

costs (including attorney’s fees) from the IRS, the taxpayer must exhaust administrative

remedies before bringing suit. 26 U.S.C. § 7433(e)(2)(B) plainly precludes an award of

attorney’s fees incurred in a § 362(k) action for the purpose of claiming monetary damages to

compensate such direct injury, unless an administrative claim for damages is submitted to the

IRS. See also 26 C.F.R. §§ 301.7430-1(e)(2), 301.7433-2(b)(2), & 301.7433-2(h) (regulations

confirming that litigation costs are not recoverable as actual damages unless an administrative

claim has been previously filed). To be clear, a debtor may recover attorney’s fees in connection

with a motion to enforce the stay; however, a debtor cannot recover attorney’s fees incurred in

the damages litigation against the IRS without having filed an administrative claim for damages.

Because the Hunsakers did not file an administrative claim for damages, they are precluded from

recovering attorney’s fees in this action. See, e.g. In re Barcelos, 576 B.R. 854, 856-57 (Bankr.

E.D. Cal. Oct. 12, 2017) (concluding that compliance with administrative requirements imposed

by the Internal Revenue Code was a condition precedent to the United States’ waiver of

sovereign immunity for awards of attorney’s fees and costs).

       Moreover, even if an administrative claim for damages was not a prerequisite to the

Hunsakers’ recovery of attorney’s fees, the mandate in 26 U.S.C. § 7433(e)(2)(B)(i) to apply §

7430 even in a direct § 362(k) action requires that the Hunsakers meet the definition of a
U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 6 of 12
“prevailing party” in § 7430(c)(4). A party “shall not be treated as the prevailing party” if the

United States establishes that its position “in the proceeding was substantially justified.” 26

U.S.C. § 7430(c)(4)(B). Consequently, if the United States shows that its litigation position in

this court proceeding was substantially justified, then no award of costs or fees can be ordered by

the Court. Id.

       The test for determining whether the position of the IRS and the Department of Justice

was “substantially justified” is to inquire whether the government’s position was justified to a

degree that could satisfy a reasonable person. Pierce v. Underwood, 487 U.S. 552, 565 (1988)

(interpreting a similar provision for attorney’s costs and fees made under the Equal Access to

Justice Act).2 “[T]he United States’ position need not be correct to be ‘substantially justified’; it

need only have ‘a reasonable basis in law and fact.’” Marlar, Inc. v. United States, 151 F.3d 962,

970 (9th Cir. 1998) (quoting Pierce, 487 U.S. at 565 n.2); see also Hadden v. Bowen, 851 F.2d

1266, 1267 (10th Cir. 1988). In fact, whether the government ultimately concedes or loses a case

is not determinative of whether the government’s position was substantially justified; rather, that

determination is based on all of the facts and circumstances surrounding the case. Barford v.

Comm’r, 194 F.3d 782, 786 (7th Cir. 1999); Swanson v. Comm’r, 106 T.C. 76, 94 (1996).

        Throughout the litigation in this case, the positions taken by the United States have been

substantially justified. Although this Court ultimately affirmed the judgment in favor of the

Hunsakers, the United States introduced substantial evidence and extensive legal authority


       2
          Although Pierce addressed the attorney’s fees provision within the Equal Access to
Justice Act, 28 U.S.C. § 2412(d), courts have applied the same “substantially justified” standard
to cases under 26 U.S.C. § 7430. See, e.g., Marlar, Inc. v. United States, 151 F.3d 962, 970 n.18
(9th Cir. 1998).



U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 7 of 12
supporting its position that the Hunsakers had not suffered significant harm. Indeed, this Court

initially noted that the United States “presents compelling arguments regarding the merits of the

Hunsakers’ claims” and that it was “skeptical” as to whether the Hunsakers met the Dawson

standard. Additionally, the United States provided legal authority for all of the positions it took

in this case, including its positions that the circumstances—receipt of four notices of intent to

levy—do not make it obvious that a reasonable person would suffer significant emotional harm,

see In re Bryant, 294 B.R. 791, 800 (Bankr. S.D. Ala. 2002) (finding no basis for emotional

distress damages where the IRS sent notices), and that sovereign immunity has not been waived

for an award of emotional distress damages, see In re Rivera Torres, 432 F.3d 20, 28 (1st Cir.

2005); In re King, 396 B.R. 242, 251 (Bankr. D. Mass. 2008).

       The ultimate issues decided in this case required an interpretation of the numerous facts

presented. If the Bankruptcy Court had accepted the interpretation of facts presented by the

United States, the United States would have been entitled to judgment. Simply because the

Bankruptcy Court agreed with the Hunsakers’ version of the disputed facts and found in favor of

the Hunsakers does not render the United States’ position lacking in substantial justification. See

Wells v. United States, 883 F. Supp. 723, 724 (M.D. Ga. 1995) (citing Wilfong v. United States,

991 F.2d 359, 367 (7th Cir. 1993)).

       Additionally, the United States was substantially justified in appealing the adverse

decision to this Court, and in defending this Court’s decision on the Hunsakers’ appeal to the

Ninth Circuit, as, prior to the Ninth Circuit’s ruling, the only circuit court to address the issue

had held that sovereign immunity had not been waived for an award of emotional distress

damages. Moreover, given this Court’s prior skepticism, the United States was justified in

continuing to present arguments related to the merits of the Hunsakers’ claims on remand.

U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 8 of 12
Because the position advanced by the United States throughout the litigation was substantially

justified, the Hunsakers are not entitled to an award of attorneys’ fees and costs.

       3. The Amount of Attorney’s Fees and Costs Claimed Is Excessive.

       While it is the position of the government that the Hunsakers did not exhaust their

administrative remedies and that the government was substantially justified in its position, if the

Court were to order attorney’s fees, the amounts listed in the Hunsakers’ memorandum are

excessive. Under 26 U.S.C. § 7430, the amount of attorneys’ fees that can be awarded is

generally limited to an hourly rate of $125.00. See 26 U.S.C. § 7430(c)(1)(B)(iii). This amount

has been adjusted to reflect cost-of-living adjustments as follows: 1) in 2013 and 2014, the

amount is capped at $190.00; and 2) in 2015, 2016, 2017, 2018, and 2019 the amount is capped

at $200.00. See Rev. Proc. 2018-57; Rev. Proc. 2017-58; Rev. Proc. 2016-55; Rev. Proc. 2015-

53; Rev. Proc. 2014-61; Rev. Proc. 2013-35; Rev. Proc. 2012-41. The Court is permitted to allow

a higher rate, if special circumstances exist that justify such higher rate. Such special

circumstances are not present in this case.

       The Hunsakers claim an award of attorneys’ fees and costs in the total amount of

$149,529.50, including hourly billing rates ranging up to $795 from 2013 through 2019. The

Hunsakers do not explain in their petition why they are entitled to an hourly rate higher than the

$190-$200 per hour cap, other than to note that all work was performed “on a contingent basis.”

Because section 7430 limits attorney’s fees to those actually incurred, a contingency agreement

is not a basis for a heightened award; rather, it imposes a ceiling on the award of attorney’s fees.

See Marre v. United States, 38 F.3d 823, 829 (5th Cir. 1994). Here, the Hunsakers do not provide

a copy of their contingency fee agreement. The Hunsakers have not established that they are



U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 9 of 12
entitled to a higher hourly rate, and in any event, they cannot recover any more than the amount

owed under the contingency fee agreement, which they have not yet presented.

       Additionally, the request for fees and expenses incurred is excessive. Counsel’s rate for

travel time should be reduced. See Priestley v. Astrue, 651 F.3d 410, 419 (4th Cir. 2011)

(compensating travel time at a reduced rate). Regarding fees claimed for discovery, the United

States was forced to file two motions to compel against the Hunsakers. (Adv. Proc. No. 14-

06218-fra at Dkt. ## 19, 25.) The United States requests that the Court deny the Hunsakers’

request for fees and expenses for providing the required discovery. Next, the requests for fees

incurred reviewing and responding to the United States’ motion for summary judgment should

not be allowed. The Hunsakers did not properly file a response to the United States’ motion, nor

was any response considered by the Bankruptcy Court. (See generally Adv. Proc. No. 14-06218-

fra.) Finally, the Hunsakers appear to request fees for counsel’s work performed in February

2016 related to their chapter 13 case generally, and not the underlying adversary proceeding

specifically. These fees should also be excluded from any award.

                                          CONCLUSION

       For the reasons stated above, the United States respectfully requests that this Court deny

the Hunsakers’ motion for attorney fees, on the grounds that they did not exhaust their

administrative remedies and the positions of the United States in the litigation were substantially

justified. Failing that, the Court should exercise its discretion to deny the Hunsakers’ petition for

fees, or in the alternative, to reduce the amount of any award to reflect the allowable rate

permitted by statute and to exclude the excessive fees and expenses related to travel, discovery,

reviewing and responding to the United States’ motion for summary judgment, and their chapter

13 case generally.

U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 10 of 12
       Respectfully submitted this 20th day of August, 2019.

                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General

                                                   /s/ Yael Bortnick
                                                   YAEL BORTNICK
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice
                                                   P.O. Box 683
                                                   Washington, D.C. 20044
                                                   202-514-6632 (v)
                                                   202-307-0054 (f)
                                                   Yael.Bortnick@usdoj.gov

                                                   Attorneys for the United States




U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 11 of 12
                                 CERTIFICATE OF SERVICE

I hereby certify that on this 20th day of August, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:

Keith D. Karnes; kkarnes@keithkarnes.com

                                            /s/ Yael Bortnick
                                            YAEL BORTNICK
                                            Trial Attorney
                                            United States Department of Justice, Tax Division




U.S. Opposition to Motion for Attorney Fees and Costs
(Case No. 6:16-cv-00386-MC)
Page 12 of 12
